United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3721
                                   ___________

Gregory R. Swecker,                      *
                                         *
             Appellant,                  *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Mike Johanns, in his official capacity * Southern District of Iowa.
as the Secretary of the United States    *
Department of Agriculture,               *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                             Submitted: January 24, 2007
                                Filed: January 29, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Gregory Swecker appeals from the district court’s1 order granting defendant’s
motion to dismiss under Federal Rule of Civil Procedure 12(b)(1). Following careful
de novo review, see Green Acres Enters., Inc. v. United States, 418 F.3d 852, 856 (8th
Cir. 2005), we agree that dismissal of Swecker’s complaint was proper for the reasons
stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.